Citation Nr: 1760446	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-43 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for opioid use disorder as secondary to the service-connected lumbar spine disability. 

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to a higher initial disability rating in excess of 20 percent for the service-connected lumbar spine disability.  

5.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected right lower extremity radiculopathy. 

6.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left lower extremity radiculopathy. 

7.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected benign paroxysmal vertigo.
8.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD). 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1976 to August 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013, January 2014, and December 2014 rating decisions of the VA RO.  Jurisdiction resides with the RO in Roanoke, Virginia. 

This case was previously before the Board in July 2017, where the Board, in pertinent part, remanded the issues on appeal for a Board videoconference hearing.  Subsequently, in September 2017, the Veteran and spouse testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been obtained.  As such, the Board finds there has been substantial compliance with the prior Board remand orders with respect to the issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The issue of service connection for depression as secondary to the service-connected lumbar spine disability has been raised by the record in at the September 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current opioid use disorder.   

2.  The opioid use disorder is caused by the service-connected back disability.  

3.  There Veteran was treated for rhus dermatitis during service.    

4.  The currently diagnosed skin disorder is not related to service.  

5.  The Veteran was exposed to acoustic trauma (loud noise) during service.

6.  The Veteran currently has a bilateral hearing loss disability for VA compensation purposes.

7.  The current bilateral sensorineural hearing loss (SNHL) had its onset in service. 


8.  For the rating period on appeal from April 30, 2012, the service-connected lumbar spine disability more nearly approximated painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any 12 month period. 

9.  For the rating period on appeal from April 30, 2012, the service-connected right lower extremity radiculopathy has not been manifested by moderate incomplete paralysis of external popliteal nerve. 

10.  For the rating period on appeal from April 30, 2012, the service-connected left lower extremity radiculopathy has not been manifested by moderate incomplete paralysis of the external popliteal nerve. 

11.  For the rating period from January 14, 2014, the service-connected vertigo has been manifested by dizziness, loss of balance, and staggering.

12.  For the rating period from January 14, 2014, GERD manifested as epigastric distress, nausea, and vomiting, which was not productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an opioid use disorder, as secondary to service-connected back disability, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

2.  The criteria for service connection for a skin disorder have not been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 
3.159 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from April 30, 2012, the criteria for a disability rating of 40 percent, but no higher, for the service-connected lumbar spine disability have been met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

5.  The criteria for a disability rating in excess of 10 percent for the service-connected right lower extremity radiculopathy have not been met or more nearly approximated for any part of the rating period on appeal from April 30, 2012.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8621 (2017).

6.  The criteria for a disability rating in excess of 10 percent for the service-connected left lower extremity radiculopathy have not been met or more nearly approximated for any part of the rating period on appeal from April 30, 2012.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8621 (2017).

7.  Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from January 14, 2014, the criteria for a disability rating of 30 percent, but no higher, for the service-connected vertigo have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.87, Diagnostic Code 6204 (2017).

8.  The criteria for a disability rating in excess of 10 percent for the service-connected GERD have not been met or more nearly approximated for any part of the rating period on appeal from January 14, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.20, 4.114, Diagnostic Code 7346 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In February 2013, the Veteran received notice of the information and evidence needed to substantiate the issues of service connection for bilateral hearing loss and a skin disorder.  In the letter, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information regarding downstream elements of a claim.  

As the initial rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in September 2013, December 2013, and December 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).
Service Connection for Opioid Use Disorder

The Veteran contends generally that an opioid use disorder is related to the service-connected back disability.  Specifically, at the September 2017 Board hearing, the Veteran testified that prescribed opiates used to treat the service-connected back disability led to a chemical dependency, beginning in 2011.  The Veteran's spouse testified to accompanying the Veteran at narcotic treatment meetings.  See September 2017 Board hearing transcript. 

The evidence of record reflects the Veteran has a currently diagnosed opioid use disorder.  An April 2017 letter from a VA psychiatrist reflects an opioid use disorder due to prescribed opioids to treat the service-connected back disability.  See April 2017 letter from VA psychiatrist.  In addition, numerous private treatment records reflect an opioid use disorder.  

Next, the April 2017 VA psychiatrist specifically attributed the opioid use disorder to prescribed medications used to treat the service-connected back disability.  The VA psychiatrist's opinion contained reasons and bases supporting the opinion that the opioid use disorder, which manifested as chemical dependency, and was caused by pain medication used to treat the service-connected back disability.  As such, the Board accords the April 2017 VA psychiatrist high probative weight.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, service connection for opioid use disorder, as secondary to the service-connected back disability, is warranted.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310.  The grant of secondary service connection renders moot other theories of service connection.

Service Connection for a Skin Disorder

In this case, the Veteran has been diagnosed with dermatitis/eczema (skin rashes), which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 do not apply. 

The Veteran essentially contends that the currently diagnosed skin disability first manifested during service.  See September Board hearing transcript. 

First, the evidence of record demonstrates that the Veteran has currently diagnosed dermatitis/eczema.  See December 2013 VA examination report.  

Next, while service treatment records reflect that the Veteran sought treatment for rhus dermatitis in July 1992, the skin was clinically evaluated as normal at service separation in June 1996.  As the Veteran sought treatment for rhus dermatitis, it is highly likely he would also have sought treatment for any other skin disease.  The June 1996 service separation examination report, as discussed above, reflects that the skin was evaluated as clinically normal, and the June 1996 report of medical history, completed by the Veteran, reflects that the Veteran denied any skin disease.  Further, as discussed below, the January 2014 VA medical opinion reflects that the VA examiner opined that the in-service rhus dermatitis was an acute and transitory ailment due to plant oil that resolved itself prior to service separation. 

The complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially including what would be a very similar skin disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  As discussed above, the skin was clinically evaluated as normal at the June 1996 service separation examination, and the Veteran specifically denied any skin disease.  See June 1996 Report of Medical History. 

Regarding the theory of direct service connection, the Board finds that the currently diagnosed skin disorder is not related to an in-service injury or disease because the weight of the evidence demonstrates an acute episode of rhus dermatitis in July 1992 but no other in-service injury or disease or even event to which any current skin disability could be related.  In addition, on the question of nexus of current disability to service, the January 2014 VA examiner opined that the current skin disorder was less likely than not related to service.  Concerning the rhus dermatitis noted in service, the January 2014 VA examiner explained that disorder was an allergic reaction that was acute in nature and caused by contact with a certain type of plant oil, including poison oak, poison ivy, and/or poison sumac.  The January 2014 VA examiner explained that the in-service rhus dermatitis resolved itself without residuals because the skin was clinically evaluated as normal at service separation.  The Board finds that the January 2014 VA examiner's opinion is highly probative as it is adequately based on an accurate history and objective findings as shown by the record with supporting rationale.  

The Board has considered the Veteran's contentions that currently diagnosed skin disorder is related to the in-service rhus dermatitis; however, the Veteran is a lay person who under the specific facts of this case, which include a single episode of in-service skin treatment assessed to have resolved, normal service separation examination of the skin, the Veteran's denial of symptoms at service separation, and no symptoms for years after service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the skin disorder.  While the Veteran is competent to testify as to his skin symptomatology, the etiology of the skin disorder is a complex medical etiological question dealing with the origin and progression of the dermatological system, and is diagnosed in part on clinical findings and physiological testing, in addition to symptoms such itching.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  Thus, while the Veteran is competent to report a current skin disorder experienced at any time, under the facts of this case, he is not competent to opine as to whether there is a link between the skin disorder and service.  See Kahana, 24 Vet. App. at 438.  In addition, as discussed above, the January 2014 VA examiner specifically attributed the skin disorder to a non-specific skin condition unrelated to service. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a skin disorder.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Bilateral Hearing Loss 

The Veteran's currently diagnosed sensorineural hearing loss (SNHL), as organic diseases of the nervous system, is a "chronic disease" under 38 C.F.R. 
§ 3.309(a).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that service connection for bilateral hearing loss is warranted as a result of exposure to loud noise during service.  See September 2017 Board hearing transcript.  Specifically, at the September 2017 Board hearing, the Veteran testified that he was exposed to loud noises from machinery and planes as part of his military duties as a hydraulics mechanic and work on the flight deck.  

The Board finds that the Veteran was exposed to acoustic trauma (loud noise) during active service.  The Veteran testified that he was exposed to loud noises from machinery and planes as part of his military duties as a hydraulics mechanic and work on the flight deck.  See September 2017 Board hearing transcript.  

Next, the Board finds that the Veteran is competent to report exposure to loud noise in service, and that such assertion is credible because it is consistent with the Veteran's circumstances of service.  See DD Form 214. 

The Board also finds that the Veteran has a current disability of bilateral hearing loss.  The September 2013 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

After a review of the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the current bilateral SNHL began in service, that is, whether the bilateral SNHL was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's assertions that hearing loss started in service after in-service loud noise exposure.  SNHL is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the Court referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic disease of the nervous system, was considered a condition listed under 38 C.F.R. § 3.309(a), was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic SNHL caused by acoustic trauma resulted in damage to the inner ear and was an organic disease of the nervous system under 38 C.F.R. § 3.309. 

The Board finds that, based upon both medical and legal authority, the in-service acoustic trauma caused permanent nerve damage to the auditory nerve or inner ear, which denotes the onset of the current SNHL in service.  Such SNHL is a permanent disability that was incapable of actual improvement of the nerve damage because chronic SNHL either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic SNHL that was caused by acoustic trauma is not medically possible.  See Fountain, 27 Vet. App. 258; VA Training Letter 10-02.

The record contains a VA medical opinion with respect to the relationship between the current bilateral hearing loss and active service; however, because the evidence shows that hearing loss symptoms started in service, so bilateral hearing was incurred in service, in this case such medical nexus opinion addressing direct service connection is not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection based on onset of symptoms of chronic disease of bilateral hearing loss in service (38 C.F.R. § 3.303(b)) rather than on a direct relationship (or nexus; 38 C.F.R. § 3.303(d)) between the bilateral hearing loss and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral SNHL is warranted as directly incurred in service.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection, including presumptive service connection under 38 C.F.R. § 3.303(b), are rendered moot.  

      Initial Rating for Back Disability  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.
Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 20 percent rating for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent disability rating is provided for forward flexion of the lumbar spine 
30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 
50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for rating disabilities of the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran contends generally that the service-connected back disability has been manifested by more severe symptoms and impairment than contemplated by the 
20 percent disability rating assigned from April 30, 2012.  See September 2017 Board hearing. 

After a review of all the evidence, lay and medical, and after resolving reasonable doubt in favor of the Veteran, the Board finds that, for the period on appeal from April 30, 2012, the service-connected back disability more nearly approximates painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine, to warrant a 40 percent initial disability rating, but no higher.  38 C.F.R. § 4.71a.  The September 2013 VA examination report reflects forward flexion to 50 degrees, to include pain, and that the Veteran was not experiencing a flare-up.  The September 2013 VA examiner also noted that flare-ups limited lifting, walking, and sitting.  A May 2017 private examination report reflects forward flexion to 28 degrees, 30 degrees, and 35 degrees, with average forward flexion to 31 degrees.  The May 2017 private examination report also reflects a recent lumbar epidural injection with requested back surgery.  When comparing the two spinal examinations and considering all the other evidence of record, the Board finds that forward flexion of the lumbar spine is limited to approximately 
50 degrees or less normally due to pain, and limited to approximately 30 degrees or less during a flare-up of pain.  See September 2013 VA examination report; see also May 2017 private examination report. 

For these reasons, the Board will resolve reasonable doubt in favor of the Veteran to find that, for rating period on appeal from April 30, 2012, forward flexion of the lumbar spine was limited to 30 degrees or less due to painful limitation of motion with painful flare-ups, warranting a 40 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243; DeLuca.

The Board has considered whether a disability rating in excess of 40 percent for the lumbar spine disorder is warranted.  First, the evidence of record reflects no ankylosis of the spine, and a disability rating in excess of 40 percent is not warranted on that basis.  Second, as to incapacitating episodes due to IVDS, none of the evidence received by VA has conveyed that the Veteran ever had incapacitating episodes with a total duration of six weeks or more during any 12 month period on appeal.  As such, a disability rating in excess of 40 percent due to incapacitating episodes is not warranted.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a disability rating in excess of 40 percent is warranted at any point during the relevant rating period for the lumbar spine disorder.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.
Higher Initial Ratings for Right and Left Lower Extremity Radiculopathy

For the entire initial rating period on appeal from April 30, 2012, the service-connected right and left lower extremity radiculopathy have each been rated as 
10 percent disabling under Diagnostic Code 8621.  Under the Diagnostic Code 8621 criteria, disability ratings of 10, 20, and 30 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve.  A 
40 percent rating is warranted for complete paralysis of the external popliteal nerve: complete foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a (2017).

After a review of the evidence, both lay and medical, the Board finds that the weight of the relevant medical and lay evidence demonstrates that the criteria for a disability rating in excess of 10 percent for the service-connected right and left radiculopathy have not been met for any part of the initial rating period from April 30, 2012.  The weight of the lay and medical evidence demonstrates that the right and left radiculopathy have not more nearly approximated moderate incomplete paralysis of the external popliteal nerve.  A June 2012 private examination report reflects the private examiner assessed a normal sensory exanimation, normal reflexes, and normal muscle strength with no atrophy in the lower extremities.  The September 2013 VA examination report reflects normal sensory exanimation with mild right and left lower extremity paresthesias and/or dysesthesias, and an October 2013 private treatment record reflects a normal sensory exanimation.   In addition, at the September 2017 Board hearing, the Veteran tested to numbness in the legs accompanied by swelling after standing for more than one hour.  Based on the above, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 8621 for the right or left lower extremity radiculopathy from April 30, 2012. 38 C.F.R. §§ 4.3, 4.7.  




Higher Initial Rating for Vestibular Disorder

The Veteran's vertigo is rated under 38 C.F.R. § 4.87, Diagnostic Code 6204, for peripheral vestibular disorders.  Under Diagnostic Code 6204, a 10 percent rating is warranted for occasional dizziness and the maximum schedular rating of 30 percent is warranted for dizziness and occasional staggering.  A Note following Diagnostic Code 6204 provides: "Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this code." 38 C.F.R. § 4.87, Diagnostic Code 6204.

The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary, 3rd ed., at 1099.

The Board first finds that the objective findings support a diagnosis of vestibular disequilibrium.  The December 2014 VA examination report, after a physical examination, the Veteran was diagnosed with vertigo. 

The Board next finds that the evidence is at least in relative equipoise as to whether a higher initial rating of 30 percent for the vestibular disorder is warranted.  At the September 2017 Board hearing, the Veteran testified to falling due to dizziness and described symptoms of vertigo as feeling as though he was intoxicated.  He also testified that these are approximately bi-weekly episodes, lasting two to three days.  Further, during the VA examination in December 2014, the Veteran characterized the vestibular disorder as a sensation of dizziness.  

The Veteran is competent to report symptoms such as dizziness, staggering, and loss of balance, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given his credible complaints of dizziness and staggering, combined with the VA examination report, which shows objective findings of a vestibular disorder during the appeal period, the Board finds that an initial disability rating of 30 percent under Diagnostic Code 6204 is warranted. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomatology for the vestibular disorder closely approximates that for dizziness and occasional staggering, warranting a 30 percent disability rating for the entire initial rating period on appeal from January 14, 2014.  38 C.F.R. § 4.124a.  A
30 percent disability rating represents the maximum schedular rating available under the schedular criteria of Diagnostic Code 6204.  Additionally, the Board finds no other applicable diagnostic codes that would afford the Veteran a higher disability rating.  See Schafrath v. Derwinski,1 Vet. App. 589 (1991).

Higher Initial Rating for GERD 

The Veteran contends generally that the service-connected GERD disability symptoms more closely resemble the criteria for a higher initial rating in excess of 10 percent for the entire rating period on appeal from January 14, 2014.  At the September 2017 Board hearing, the Veteran testified to vomiting and regurgitation.  

GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board finds that GERD is most closely analogous to a hiatal hernia in terms of symptomatology and resulting disability pictures.

A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114, Diagnostic Code 7346.

After a review of the evidence, both lay and medical, the Board finds that, for the initial rating period on appeal from January 14, 2014, GERD manifested as epigastric distress, nausea, and regurgitation, which was not productive of considerable impairment or health.  Throughout the initial rating period on appeal from January 14, 2014, GERD symptoms and impairment were controlled by medication, to include Nexium.  See December 2014 VA examination report.  Further, the evidence of record does not demonstrate that any examiner, VA or private, assessed that symptoms of GERD were productive of considerable impairment of health, and the evidence does not otherwise show considerable impairment of health.  See December 2014 VA examination report; see also September 2017 Board hearing transcript.  In the absence of any subjective or objective findings such as substernal, arm, or shoulder pain and a considerable impairment of health associated with the Veteran's GERD, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the period on appeal from June 19, 2009.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 10 percent for service-connected GERD for any period on appeal.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Referral Consideration

The Board has considered whether the Veteran or the record has raised the question of an extraschedular rating under 38 C.F.R. § 3.321(b) for the rating issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Cf. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board must address whether referral for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) "only when that issue is argued by the claimant or reasonably raised by the record").  


ORDER

Service connection for an opioid use disorder, as secondary to the service-connected back disability, is granted.  

Service connection for a skin disorder is denied.  

Service connection for bilateral hearing loss is granted.  

An initial disability rating of 40 percent, and not higher, for the service-connected back disability, for the entire initial rating period from April 30, 2012, is granted. 

An initial disability rating in excess of 10 percent for right lower extremity radiculopathy from April 30, 2012 is denied.  

An initial disability rating in excess of 10 percent for left lower extremity radiculopathy from April 30, 2012 is denied.  

An initial disability rating of 30 percent, and not higher, for the service-connected vertigo, for the entire initial rating period from January 14, 2014, is granted. 

An initial disability rating in excess of 10 percent for GERD from January 14, 2014 is denied.  

REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's service-connected disabilities include a back disability rated as 40 percent disabling (decided herein), vertigo rated as 30 percent disabling (decided herein), right and left lower extremity disabilities each rated as 10 percent disabling, and GERD rated as 10 percent disabling.  The instant decision also grants service connection for an opioid use disorder as secondary to the service-connected back disability, as well as service connection for bilateral hearing loss.  

At the September 2017 Board hearing, the Veteran testified that he had been unable to work full time for approximately one year due to back and leg pain.  The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the higher initial rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.  

Accordingly, the issue of a TDIU is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.
 3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


